Title: Thomas Jefferson to Lancelot Minor, 26 May 1813
From: Jefferson, Thomas
To: Minor, Lancelot


          Dear Sir Monticello May 26. 13.
          Your favor of Apr. 23. came here just as I had set out for Bedford, so that I recieved it only on my return from that
			 place, which must apologise for the delay of the answer. that of Jan. 20. had been recieved in due time, and your order in favor of Capt Tomkins for the survey was paid. in mine of Oct. 29. I had promised, as soon as my wheat should be ground and disposed of, that I would remit you 150.D. in order to relieve you from the most pressing of the claims of mr Marks’s creditors, to wit, Colo Callis’s £21–8–8 and interest,
			 Kimborough’s,
			 Isaac Winston’s,
			 Yancey’s &
			 Smith’s demands. I am one of the unfortunate who had not got their crop to market
			 when the blockade took place. on that event, flour fell instantly to almost nothing.
			 I desired my agent in Richmond to hold up mine for 7.D. till May, but then to sell for whatever could be got. as soon as this is done my promise shall be fulfilled. with respect to Colo Callis’s claim of damages for the failure of title to the 150. as of land sold him by mr Marks, I must refer you to my letter of Oct. 29. where my opinion on that claim is fully stated, and the extent to which alone an executor could go: that is to say to refund the money actually recieved by mr Marks  for the land, with interest, which, taking a pro ratâ from the 2176. as sold for 1000.D. would be about 46. cents the acre, adding thereto the interest. altho’ an executor, rigorously conforming to what the law exacts, would require proof of
			 the nature of David Ross’s claim to the 150. acres, whether he actually recovered them by due course of law, & if not, what was his title, and whether really a better one than mr Marks’s (of all which we are entirely uninformed) yet, as to myself knowing Colo Callis to be incapable of saying what is not exact, I have no hesitation in taking these facts on his word, in assuming on myself the responsibility for them, & the risk of consenting to refund to Colo Callis the money recieved and interest. but this, I think is as far as we can go, or ought to go, either in law or equity. mr Marks & Colo Callis bargained both with good faith. they were equally ignorant of the defect of title, and equally clear of all fraud. the error being discovered, both parties should be placed where they would have been had the truth
			 been known at the time, & consequently no sale made. this will be done by mr Marks’s refunding Colo Callis’s money & interest, which is exactly what the law requires. in that case Colo Callis sustains no loss; he only misses of making a gain, which equity will not repair by throwing a loss on another party as innocent as himself. having been equally decieved, each should be contented with getting back
			 to his former ground, without wishing to make an advantage out of his companion in error. this would be the harder on mr Marks, as he loses the land: for I presume nothing has been or can be recovered from the person whom he paid for a false title. if Colo Callis has the same view of this subject all further difficulty in the settlement will be at an end.
          Mrs Marks is anxious her land should be sold; and if you think this can be hastened by public advertisement, it would be well so to advertize it. and this may be by sale to the highest bidder, if you
			 think that best; only taking care that it does not go lower than you would sell at private sale. all this we leave entirely to your better judgment, & our entire confidence in you will make
			 us
			 perfectly contented with any thing you do.
			 as soon as I can hear from my merchant in Richmond that he has effected the sale of my flour, I will send you an order on him. mrs Marks prays to be remembered to mrs Minor & yourself and I tender you the assurance of my great esteem & respect.
          Th:
            Jefferson
        